DETAILED ACTION
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lois D. Mermelstein on 12/14/2021.

Claims 1, 2, 5-12 and 15-20 are allowed.

EXAMINER’S AMENDMENT
The application has been amended as follows: 

1. (Currently Amended) A method for relating test data to business requirements, the method comprising: 
configuring a test data processing environment according to a configuration of a base data processing environment where a base version of a code has been executed; 
configuring a duplicate base data processing environment according to the configuration of the base data processing environment where the base version of the code has been executed, the test data processing environment is duplicate of the base 
configuring, in the test data processing environment, a test version of the code, the test version of the code comprising a modified section and an unmodified section, the modified section modified from the base version of the code, the unmodified section unchanged from the base version of the code; 
obtaining, by executing the unmodified section of the base version of the code in the duplicate base data processing environment, a first baseline result; 
obtaining, by executing the unmodified section of the test version of the code in the test data processing environment in parallel with executing the unmodified section of the base version of the code in the duplicate base data processing environment, a test result, wherein the parallel executions are performed using the same data sources, data states, and processes; and
annotating, responsive to the test result not matching the first baseline result within a tolerance, a portion of a business requirements document corresponding to the unmodified section of the base version of the code, the annotating comprising applying an annotation that the test result does not match the first baseline result within the tolerance.  



3. (Cancelled)  

4. (Cancelled)  

5. (Previously Presented) The method of claim 1, further comprising: 
annotating, responsive to the test result not matching the first baseline result within the tolerance, a portion of a technical specification document, wherein the unmodified section further corresponds to the portion of the technical specification document, the code being generated according to the technical specification document, and the technical specification document being generated according to the business requirements document.  

6. (Previously Presented) The method of claim 5, further comprising: 
accepting a user input at the annotated portion of the technical specification document, the user input causing a selection of the unmodified section of the code; and


7. (Previously Presented) The method of claim 1, further comprising: 
accepting a user input at the annotated portion of the business requirements document, the user input causing a selection of the unmodified section of the code; and
changing the unmodified section of the code such that a second test result from a second test operation on a changed section of the code matches the first baseline result within the tolerance.  

8. (Previously Presented) The method of claim 1, wherein the first baseline result comprises an expected result from executing the test version of the code, the expected result being sufficient to satisfy an objective in the portion of the business requirements document.  

9. (Previously Presented) The method of claim 1, wherein the method is embodied in a computer program product comprising one or more computer-readable storage devices and computer-Page 3 of 16readable program instructions which are stored on the one or more computer-readable storage devices and executed by one or more processors.  


11. (Currently Amended) A computer usable program product for relating test data to business requirements, the computer program product comprising a computer readable storage medium including computer readable code, the computer readable code comprising:
program instructions for configuring a test data processing environment according to a configuration of a base data processing environment where a base version of a code has been executed; 
program instructions for configuring a duplicate base data processing environment according to the configuration of the base data processing environment where the base version of the code has been executed, the test data processing environment is duplicate of the base data processing environment and the duplicate base data processing environment is another duplicate of the base data processing environment;

program instructions for obtaining, by executing the unmodified section of the base version of the code in the duplicate base data processing environment, a first baseline result; 
program instructions for obtaining, by executing the unmodified section of the test version of the code in the test data processing environment in parallel with executing the unmodified section of the base version of the code in the duplicate base data processing environment, a test result, wherein the parallel executions are performed using the same data sources, data states, and processes; and 
program instructions for annotating, responsive to the test result not matching the first baseline result within a tolerance, a portion of a business requirements document corresponding to the unmodified section of the base version of the code, the annotating comprising applying an annotation that the test result does not match the first baseline result within the tolerance.

12. (Previously Presented) The computer usable program product of claim 11, wherein the base version of the code is modified according to a change requirement to result in the test version of the code.  

13. (Cancelled)  

14. (Cancelled)  

15. (Previously Presented) The computer usable program product of claim 11, further comprising: program instructions for annotating, responsive to the test result not matching the first baseline result within the tolerance, a portion of a technical specification document, wherein the unmodified section further corresponds to the portion of the technical specification document, the code being generated according to the technical specification document, and the technical specification document being generated according to the business requirements document.  

16. (Previously Presented) The computer usable program product of claim 15, further comprising: program instructions for accepting a user input at the annotated portion of the technical specification document, the user input causing a selection of the unmodified section of the code; and program instructions for changing the unmodified section of the code such that a second test result from a second test operation on a changed section of the code matches the first baseline result within the tolerance.  



18. (Previously Presented) The computer usable program product of claim 11, wherein the first baseline result comprises an expected result from executing the test version of the code, the expected result being sufficient to satisfy an objective in the portion of the business requirements document.  

19. (Currently Amended) A computer system for relating test data to business requirements, the computer system comprising:
one or more processors, one or more computer-readable memories and one or more computer-readable storage devices;  
program instructions program instructions for configuring a test data processing environment according to a configuration of a base data processing environment where a base version of a code has been executed; 

program instructions for configuring, in the test data processing environment, a test version of the code, the test version of the code comprising a modified section and an unmodified section, the modified section modified from the base version of the code, the unmodified section unchanged from the base version of the code; 
program instructions for obtaining, by executing the unmodified section of the base version of the code in the duplicate base data processing environment, a first baseline result; 
program instructions for obtaining, by executing the unmodified section of the test version of the code in the test data processing environment in parallel with executing the unmodified section of the base version of the code in the duplicate base data processing environment, a test result, wherein the parallel executions are performed using the same data sources, data states, and processes; and 
program instructions for annotating, responsive to the test result not matching the first baseline result within a tolerance, a portion of a business requirements 

20. (Previously Presented) The computer system of claim 19, wherein the base version of the code is modified according to a change requirement to result in the test version of the code.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The following prior arts were considered but do not teach applicants limitation of obtaining, by executing the unmodified section of the test version of the code in the test data processing environment in parallel with executing the unmodified section of the base version of the code in the duplicate base data processing environment, a test result, wherein the parallel executions are performed using the same data sources, data states, and processes, whether viewed alone or in combination with one another.
 Shann et al. (US-PGPUB-NO: 2013/0047140 A1) teaches a test case error generated by execution of a test case against a code build and re-executing a test case based on criterions associated with the test case being satisfied.
 Lam et al. (US-PGPUB-NO: 2013/0283103 A1) teaches testing a database environment.
 Smyth et al. (US-PAT-NO: 7,822,630 B1) teaches processing forecasting modules in parallel.
 Isaacs (US-PGPUB-NO: 2010/0082378 A1) teaches analysis of business operatons.
 Colcord (US-PAT-NO: 8,185,877 B1) teaches testing at least an application comprising a test plan or script creation module for enabling a user to create at least one test plan or script for use in testing the at least one application.
 Farchi (US-PGPUB-NO: 2013/0185697 A1) teaches source code patches.
 Ghaisas (US-PGPUB-NO: 2014/0244241 A1) teaches automated classification of business rules from text.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENIN PAULINO whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANG PAN/Primary Examiner, Art Unit 2193